
	
		II
		Calendar No. 52
		110th CONGRESS
		1st Session
		S. 220
		[Report No. 110–26]
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize early repayment of obligations to the Bureau
		  of Reclamation within the A & B Irrigation District in the State of
		  Idaho.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Idaho Bureau of Reclamation
			 Repayment Act of 2007.
		2.Early repayment
			 of a & b irrigation district construction costs
			(a)In
			 GeneralNotwithstanding section 213 of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm), any landowner within the A & B Irrigation
			 District in the State (referred to in this Act as the District)
			 may repay, at any time, the construction costs of District project facilities
			 that are allocated to land of the landowner within the District.
			(b)Applicability of
			 Full-Cost Pricing LimitationsOn discharge, in full, of the obligation
			 for repayment of all construction costs described in subsection (a) that are
			 allocated to all land the landowner owns in the District in question, the
			 parcels of land shall not be subject to the ownership and full-cost pricing
			 limitations under Federal reclamation law (the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43
			 U.S.C. 371 et seq.), including the Reclamation Reform Act of 1982 (13 U.S.C.
			 390aa et seq.).
			(c)CertificationOn
			 request of a landowner that has repaid, in full, the construction costs
			 described in subsection (a), the Secretary of the Interior shall provide to the
			 landowner a certificate described in section 213(b)(1) of the Reclamation
			 Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
			(d)EffectNothing
			 in this Act—
				(1)modifies any
			 contractual rights under, or amends or reopens, the reclamation contract
			 between the District and the United States; or
				(2)modifies any
			 rights, obligations, or relationships between the District and landowners in
			 the District under Idaho State law.
				
	
		February 16, 2007
		Reported without amendment
	
